Case 2:19-cv-00487-MJP Document 3-2 Filed 04/04/19 Page 1of1

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

 

Western District of Washington

CENTER FOR BIOLOGICAL DIVERSITY and WILD
FISH CONSERVANCY

 

Plaintiff(s)
V.

NATIONAL MARINE FISHERIES SERVICE; BARRY
THOM, Regional Administrator of National Marine
Fisheries Service West Coast Region; WILBUR
ROSS, Secretary of Commerce

Civil Action No. 2:19-cv-00487-MJP

 

me eee ee eee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Wilbur Ross, Secretary of Commerce
U.S. Department of Commerce
1401 Constitution Ave., NW
Washington, DC 20230

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Sarah Uhlemann

Center for Biological Diversity
2400 NW 80th St. #146
Seattle, WA 98117

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT & oe.

\ 5
Date: 04/04/2019 Shyu MN

Signature of Clerk or Deputy Clerk %c © y

      
